Exhibit 10.1
WAIVER AGREEMENT
     This waiver agreement (the “Waiver Agreement”), is dated as of November 12,
2009, and relates to that certain First Amended and Restated Omnibus Agreement
(the “Agreement”), dated as of April 22, 2009, among Western Pocahontas
Properties Limited Partnership, a Delaware limited partnership, Great Northern
Properties Limited Partnership, a Delaware limited partnership (“GNP”), New
Gauley Coal Corporation, a West Virginia corporation, Robertson Coal Management
LLC, a Delaware limited liability company, GP Natural Resource Partners LLC, a
Delaware limited liability company, NRP (GP) LP, a Delaware limited partnership
(including any permitted successors and assigns under the Partnership Agreement,
the “General Partner”), Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), and NRP (Operating) LLC, a Delaware limited
liability company (“OLLC”). The above-named entities are sometimes referred to
in this Waiver Agreement each as a “Party” and collectively as the “Parties.”
Capitalized terms not otherwise defined in this Waiver Agreement are used with
the meanings ascribed to such terms in the Agreement.
RECITALS:
     WHEREAS, Section 2.2(b) of the Agreement provides that any Sponsor may
engage, directly or indirectly, in owning, operating or investing in a
Restricted Business that is acquired by a Sponsor after the Closing Date if
(1) the fair market value of such Restricted Business is equal to or less than
$10 million or (2) the fair market value of such Restricted Business is greater
than $10 million and the Partnership Group has been offered the opportunity to
purchase such Restricted Business and has elected not to do so;
     WHEREAS, Section 2.3 of the Agreement provides that the fair market value
(as determined in good faith by the board of directors, or other governing body,
of the Sponsor) of all Restricted Businesses owned, operated or invested in by
the Sponsor may not exceed $75 million in the aggregate;
     WHEREAS, Section 2.4 of the Agreement provides that if the Sponsor desires
to acquire a Restricted Business not otherwise permitted by Section 2.2 and such
Restricted Business constitutes greater than 50% of the aggregate value of the
entire acquisition, then the Sponsor shall offer the Partnership Group the
opportunity to purchase such Restricted Business in accordance with Section 2.4;
     WHEREAS, GNP currently owns the coal reserves in the Otter Creek Tracts (as
defined below) and the Ashland Coal Tracts (as defined below);
     WHEREAS, GNP and Arch Coal, Inc. (“Arch”) have entered into a Memorandum of
Understanding dated as of May 7, 2009 (the “MOU”), regarding the development by
Arch of (i) the Otter Creek Tracts 1, 2 and 3, as described on Schedule 1 to the
MOU (the “Otter Creek Tracts”) and (ii) the Ashland Coal Field, as described on
Schedule 2 to the MOU (the “Ashland Coal Tracts” and, together with the Otter
Creek Tracts, the “MOU Properties”);
     WHEREAS, the MOU contemplates that GNP and Arch will enter into (i) a lease
agreement (the “Otter Creek Lease”) whereby Arch will lease from GNP all of
GNP’s coal

 



--------------------------------------------------------------------------------



 



interests in the Otter Creek Tracts in exchange for a lease execution bonus
payment and certain ongoing royalty payments, and (ii) an option agreement (the
“Option”) that will provide Arch the option to enter into a lease agreement (the
“Ashland Lease”) whereby Arch will lease from GNP all or a part of GNP’s coal
interests in the Ashland Coal Tracts;
     WHEREAS, the Parties acknowledge that the development of the MOU Properties
is likely to be a long-term process and that certain information regarding coal
prices, coal quality and production rates, project timing, and other important
economic and operational information is currently unknown and difficult to
forecast;
     WHEREAS, the absence of such information creates difficulty in determining
an appropriate value for the MOU Properties and the Parties hereby desire to
waive the requirements of Sections 2.2, 2.3 and 2.4 of the Agreement on the
terms set forth herein; and
     WHEREAS, pursuant to Section 3.5 of the Agreement, the Agreement may only
be amended or modified by the written agreement from all the parties thereto.
WAIVER
     In that regard, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Acknowledgement of Offer Requirement. The Parties acknowledge that the
consummation of the Otter Creek Lease, the Option and the Ashland Lease will
trigger the offer requirements under Sections 2.2 and 2.4 of the Agreement and,
without this Waiver Agreement, GNP would be required to offer the Otter Creek
Tracts and the Ashland Coal Tracts to the Partnership and the OLLC upon the
execution of each of the Otter Creek Lease, the Option and the Ashland Lease,
respectively.
     2. Waiver. Subject to the terms and conditions contained herein, the
Parties hereby waive the provisions of Sections 2.2, 2.3 and 2.4 of the
Agreement (the “Waiver”), such Waiver to be effective solely for the Otter Creek
Lease, the Option and the Ashland Lease on substantially the terms set forth in
the MOU as of the effective dates of the Otter Creek Lease, the Option and the
Ashland Lease, respectively.
     3. Termination of Waiver. The Waiver will terminate and the provisions of
Sections 2.2, 2.3 and 2.4 of the Agreement, as applied to each of the Otter
Creek Lease and the Ashland Lease, will automatically be reinstated without any
further action by the Parties hereto, as follows:
          (a) as to the Otter Creek Lease, upon the cumulative production of
10,000,000 tons of coal from the Otter Creek Tracts constituting “Leased
Premises” as defined in Section 2 and more accurately described in Schedule “3”
of the MOU, at which point GNP will be required to offer the Otter Creek Tracts
to the Partnership and the OLLC pursuant to the procedures set forth in
Section 2.4 of the Agreement; and

2



--------------------------------------------------------------------------------



 



          (b) as to the Ashland Lease, upon the cumulative production of
10,000,000 tons of coal from the Otter Creek Tracts constituting “Leased
Premises” as defined in Section 2 and more accurately described in Schedule “3”
of the MOU, at which point GNP will be required to offer the Ashland Coal Tracts
to the Partnership and the OLLC pursuant to the procedures set forth in
Section 2.4 of the Agreement (without regard subsection (c) thereof); provided,
that if the Partnership and the OLLC determine not to pursue the purchase of the
Ashland Coal Tracts at such time, this Waiver shall continue until the
cumulative production of 10,000,000 tons of GNP owned coal from the Ashland Coal
Tracts, at which point GNP will be required to offer the Ashland Coal Tracts to
the Partnership and the OLLC pursuant to the procedures set forth in Section 2.4
of the Agreement.
     4. Limited Waiver. The Waiver is limited to the effects of the Otter Creek
Lease and the Ashland Lease under Sections 2.2, 2.3 and 2.4 of the Agreement,
and does not waive any other provisions of the Agreement nor the effects of any
past, present or future transactions.
     5. Transfers of Interest.
          (a) GNP hereby covenants and agrees that, until the Waiver is
terminated pursuant to Section 3(a) of this Waiver Agreement, it will not sell,
assign, sublease, mortgage, pledge or otherwise transfer or encumber the Otter
Creek Lease or any rights, interests or estates created by the Otter Creek Lease
or all or any portion of the Otter Creek Tracts without the prior written
consent of the Partnership;
          (b) GNP hereby covenants and agrees that, until the Waiver is
terminated pursuant to Section 3(b) of this Waiver Agreement, it will not sell,
assign, sublease, mortgage, pledge or otherwise transfer or encumber the Ashland
Lease or any rights, interests or estates created by the Ashland Lease or all or
any portion of the Ashland Coal Tracts without the prior written consent of the
Partnership.
     6. Choice of Law; Submission to Jurisdiction. This Waiver Agreement shall
be subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Waiver Agreement to the laws of another state. Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of Texas and to venue in Houston, Texas.
     7. Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Waiver Agreement must be in writing and
must be given by depositing same in the United States mail, addressed to the
Party to be notified, postpaid, and registered or certified with return receipt
requested or by delivering such notice in person or by telecopier or telegram to
such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Waiver Agreement shall be sent to or made at the address set
forth in the Agreement.

3



--------------------------------------------------------------------------------



 



     8. Entire Agreement. This Waiver Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     9. Amendment or Modification. This Waiver Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Waiver Agreement that, in the reasonable discretion of the General Partner,
will adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Waiver Agreement.
     10. Assignment. No Party shall have the right to assign its rights or
obligations under this Waiver Agreement without the consent of the other Parties
hereto.
     11. Counterparts. This Waiver Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     12. Severability. If any provision of this Waiver Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Waiver Agreement shall remain in full force
and effect.
     13. Further Assurances. In connection with this Waiver Agreement and all
transactions contemplated by this Waiver Agreement, each signatory Party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this Waiver
Agreement and all such transactions.
     14. Rights of Limited Partners. The provisions of this Waiver Agreement are
enforceable solely by the Parties to this Waiver Agreement, and no limited
partner of the Partnership shall have the right, separate and apart from the
Partnership, to enforce any provision of this Waiver Agreement or to compel any
Party to this Waiver Agreement to comply with the terms of this Waiver
Agreement.
[Signature page follows.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Waiver Agreement as of
the date first above written.

            WESTERN POCAHONTAS PROPERTIES LIMITED PARTNERSHIP

By: Western Pocahontas Corporation,
Its General Partner
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President        GREAT NORTHERN PROPERTIES LIMITED PARTNERSHIP

By: GNP Management Corporation,
Its General Partner
      By:   /s/ Charles H. Kerr         Name:   Charles H. Kerr        Title:  
President     

            NEW GAULEY COAL CORPORATION
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President        ROBERTSON COAL MANAGEMENT LLC

By: Corbin J. Robertson, Jr.
Its sole member
      By:   /s/ Corbin J. Robertson, Jr.         Name:   Corbin J. Robertson,
Jr.   

[Signature Page to Waiver Agreement]

 



--------------------------------------------------------------------------------



 



            GP NATURAL RESOURCE PARTNERS LLC
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President and Chief Operating Officer        NRP (GP) LP

By: GP Natural Resource Partners LLC,
Its General Partner
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President and Chief Operating Officer        NATURAL RESOURCE PARTNERS L.P.

By: NRP (GP) LP,
Its General Partner

By: GP Natural Resource Partners LLC,
Its General Partner
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President and Chief Operating Officer        NRP (OPERATING) LLC
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President and Chief Operating Officer   

[Signature Page to Waiver Agreement]

 